Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or render obvious independent claims 1 and 13 as arranged, specifically “wherein said ground plane is formed in a serpentine-shape and said signal capture ring is adjacent and substantially encircles said ground plane in a serpentine shape; a grounding tab extending from said ground plane and outside said signal capture ring to contact a portable electronic device, and a redirection antenna formed within said ground plane and located inside, and coplanar with, said signal capture ring and electromagnetically coupled to said signal capture ring to retransmit said wireless transmissions.” This arrangement will provide unique radiation performance not realized by the prior art of record.
The rest of the claims are allowable based on their dependence from the above claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
Claims 1-3, 5, 13-15, and 18-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957.  The examiner can normally be reached on M-F 9 a.m. - 5 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL MUNOZ/Primary Examiner, Art Unit 2896